                           Case 3:20-cv-07083-VC Document 60 Filed 12/14/20 Page 1 of 4



                    1   Gabriel M. Ramsey (State Bar No. 209218)    Adam R. Alper (SBN 196834)
                          GRamsey@crowell.com                       Reza Dokhanchy (SBN 287684)
                    2   Molly A. Jones (State Bar No. 301419)       KIRKLAND & ELLIS LLP
                          MoJones@crowell.com                       555 California Street
                    3   CROWELL & MORING LLP                        San Francisco, California 94104
                        3 Embarcadero Center, 26th Floor            adam.alper@kirkland.com
                    4   San Francisco, CA 94111                     reza.dokhanchy@kirkland.com
                        Telephone: 415.986.2800                     Telephone: (415) 439-1400
                    5   Facsimile: 415. 986.2827                    Facsimile: (415) 439-1500

                    6   Attorneys for Defendants                    Michael W. De Vries (SBN 211001)
                        ESHARES, INC. D/B/A CARTA, INC., CARTA      KIRKLAND & ELLIS LLP
                    7   CAPITAL MARKETS, LLC AND CARTA              555 South Flower Street, Suite 3700
                        SECURITIES, LLC                             Los Angeles, California 90071
                    8                                               michael.devries@kirkland.com
                        MANATT, PHELPS & PHILLIPS, LLP              Telephone: (213) 680-8400
                    9   Christopher L. Wanger (CA Bar No. 164751)   Facsimile: (213) 680-8500
                        cwanger@manatt.com                          Attorneys for Plaintiff
                   10   One Embarcadero Center, 30th Floor          ALLROUNDS, INC.
                        San Francisco, CA 94111
                   11   Telephone: (415) 291-7400
                        Facsimile: (415) 291-7474
                   12
                        Attorneys for Defendants,
                   13   DFJ MANAGEMENT, LLC, THRESHOLD
                        MANAGEMENT LLC, DFJ GROWTH
                   14   MANAGEMENT, LLC, DRAPER FISHER
                        JURVETSON MERCURY VENTURE
                   15   PARTNERS, L.P., DRAPER ASSOCIATES,
                        L.P., AND TIMOTHY DRAPER
                   16
                                                  UNITED STATES DISTRICT COURT
                   17
                                                NORTHERN DISTRICT OF CALIFORNIA
                   18
                                                       SAN FRANCISCO DIVISION
                   19
                        ALLROUNDS, INC.,                            Case No. 3:20-cv-07083-VC
                   20
                                         AllRounds,                 JOINT STIPULATION AND
                   21                                               [PROPOSED] ORDER REGARDING
                              v.                                    DEFENDANTS’ REPLY DEADLINE
                   22
                        ESHARES, INC. D/B/A CARTA, INC.,
                   23   CARTA CAPITAL MARKETS, LLC, CARTA
                        SECURITIES, LLC, DFJ MANAGEMENT,
                   24   LLC, THRESHOLD MANAGEMENT LLC,
                        DFJ GROWTH MANAGEMENT, LLC,
                   25   DRAPER FISHER JURVETSON MERCURY
                        VENTURE PARTNERS, L.P., DRAPER
                   26   ASSOCIATES, L.P., AND TIMOTHY
                        DRAPER,
                   27
                                         Defendants.
                   28
  CROWELL
& MORING LLP                                                              JOINT STIPULATION AND [PROPOSED] ORDER RE:
ATTORNEYS AT LAW
                                                                                        DEFENDANTS’ REPLY DEADLINE;
                                                                                             CASE NO. 3:20-CV-07083-VC
                           Case 3:20-cv-07083-VC Document 60 Filed 12/14/20 Page 2 of 4



                    1          Pursuant to Local Rule 6-2, Plaintiff AllRounds, Inc. (“Plaintiff”), Defendants eShares,

                    2   Inc. d/b/a Carta, Inc., Carta Capital Markets, LLC, and Carta Securities, LLC, and Defendants

                    3   DFJ Management, LLC, Threshold Management, LLC, DFJ Growth Management, LLC, Draper

                    4   Fisher Jurvetson Mercury Venture Partners, L.P., Draper Associates, L.P., and Timothy Draper

                    5   (collectively, “Defendants”, and together with Plaintiff, “Parties”), through their undersigned

                    6   counsel of record, hereby stipulate to the following request that the time for Defendants to file

                    7   and serve their replies in support of their respective motions to dismiss be extended from

                    8   February 2, 2021 to February 4, 2021:

                    9          WHEREAS, the Parties previously stipulated to extend the deadline for Defendants to

                   10   respond to Plaintiff’s First Amended Complaint to December 10, 2020, and to establish an

                   11   extended briefing schedule on Defendants’ respective motions to dismiss (Dkt. Nos. 47, 48);

                   12          WHEREAS, the Parties’ prior stipulation contained a typographical error and erroneously

                   13   requested the deadline for Defendants to file their replies in support of their respective motions to

                   14   dismiss be set to February 2, 2021 instead of February 4, 2021 as agreed to by the parties (see

                   15   Dkt. No. 47 at 3:4);

                   16          WHEREAS, the Court granted the Parties’ stipulation to extend the deadline for

                   17   Defendants to respond to Plaintiff’s First Amended Complaint and will hear the motions to

                   18   dismiss on February 18, 2021 (see Dkt. No. 48), and, therefore, this minor extension for

                   19   Defendants’ replies will not result in any delay and will still require the replies to be filed

                   20   fourteen (14) days in advance of the hearing date;

                   21          WHEREAS, the stipulated extensions do not affect the initial case management

                   22   conference, currently scheduled for March 16, 2021, or any other deadlines in this case;

                   23          NOW THEREFORE, the Parties hereby stipulate and request that the Court extend the

                   24   deadline for Defendants’ reply to February 4, 2021.

                   25

                   26

                   27

                   28
  CROWELL
& MORING LLP                                                                          JOINT STIPULATION AND [PROPOSED] ORDER RE:
ATTORNEYS AT LAW
                                                                          -1-                       DEFENDANTS’ REPLY DEADLINE;
                                                                                                         CASE NO. 3:20-CV-07083-VC
                           Case 3:20-cv-07083-VC Document 60 Filed 12/14/20 Page 3 of 4



                    1   Dated: December 11, 2020                         CROWELL & MORING LLP

                    2
                                                                         By: /s/ Molly A. Jones
                    3                                                        Molly A. Jones
                    4                                                         Attorneys for Defendants,
                                                                              eShares, Inc. d/b/a Carta, Inc., Carta Capital
                    5                                                         Markets, LLC, Carta Securities, LLC
                    6   Dated: December 11, 2020                         MANATT, PHELPS & PHILLIPS, LLP
                    7
                                                                         By: /s/ Christopher L. Wanger
                    8                                                        Christopher L. Wanger
                    9                                                         Attorneys for Defendants,
                                                                              DFJ Management, LLC; Threshold
                   10                                                         Management LLC; DFJ Growth
                                                                              Management, LLC; Draper Fisher Jurvetson
                   11                                                         Mercury Venture Partners, L.P., Draper
                                                                              Associates, L.P., and Timothy Draper
                   12

                   13   Dated: December 11, 2020                         KIRKLAND & ELLIS, LLP
                   14
                                                                         By: /s/ Adam R. Alper
                   15                                                        Adam R. Alper
                   16                                                         Attorneys for Plaintiff,
                                                                              AllRounds, Inc.
                   17

                   18

                   19                                      FILER’S ATTESTATION
                   20          Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that the other above-
                   21   named signatories concur in this filing.
                   22   Dated: December 11, 2020                         CROWELL & MORING LLP
                   23
                                                                         By: /s/ Molly A. Jones
                   24                                                        Molly A. Jones
                   25                                                         Attorneys for Defendants,
                                                                              eShares, Inc. d/b/a Carta, Inc., Carta Capital
                   26                                                         Markets, LLC, Carta Securities, LLC
                   27

                   28
  CROWELL
& MORING LLP                                                                        JOINT STIPULATION AND [PROPOSED] ORDER RE:
ATTORNEYS AT LAW
                                                                        -2-                       DEFENDANTS’ REPLY DEADLINE;
                                                                                                       CASE NO. 3:20-CV-07083-VC
Case 3:20-cv-07083-VC Document 60 Filed 12/14/20 Page 4 of 4
